*161OPINION OF THE COURT
Per Curiam.
Respondent Herbert Harris, Jr. was admitted to the practice of law in New York by the First Judicial Department on November 28, 1978.
Petitioner Departmental Disciplinary Committee has moved for an order pursuant to 22 NYCRR 603.4 (g) disbarring respondent and striking his name from the roll of attorneys based on his failure to appear or apply in writing to the Committee or the Court for a hearing within six months of the effective date of an order suspending him from the practice of law.
By order entered November 23, 1993, this Court suspended respondent from the practice of law, pursuant to Rules of this Court (22 NYCRR) § 603.4 (e) (1) (i), based upon his willful failure to cooperate with the Committee in its investigation of five complaints alleging professional misconduct (193 AD2d 336). Petitioner has now presented evidence that a copy of this Court’s order of suspension with notice of entry was served upon respondent by mail on November 29, 1993 and that respondent has not appeared or applied in writing to the Court or the Committee for a hearing or reinstatement since the effective date of his suspension. Respondent was also served with a copy of the within motion to disbar and has not interposed a response.
Respondent’s failure to respond to this Court’s order of suspension within six months warrants respondent’s disbarment without further notice pursuant to 22 NYCRR 603.4 (g). Under these circumstances, the Committee’s motion should be granted and respondent’s name should be stricken from the roll of attorneys.
Carro, J. P., Rosenberger, Ellerin, Kupferman and Tom, JJ., concur.
Motion granted, and respondent immediately disbarred from practice as an attorney and counselor-at-law in the State of New York, all as indicated.